Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Claim Objections
1.	Claim 18 is objected to because of the following informalities: Claim 18 recites “a sole of claim 14, wherein said outsole toe region further comprises an outsole toe region contact surface, and wherein said outsole toe region contact surface and said outsole fastener areas.”, this appears to be an error as it is an incomplete sentence. Appropriate correction is required.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

	Claims 1, 10, and 14 recite “said outsole fastener gap fits in said midsole fastener area gap”. After a full review of Applicant’s disclosure it appears the Specification does not support the limitation of the outsole fastener gap fitting in the midsole fastener area gap, as both gaps are flat and merely lie on top of one another; as clearly depicted in Fig.4A & 4B. For these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


3.	Claims 1, 10, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 14 recite “a finger channel extends under said [first] midsole fastener area”. After a full review of Applicant’s disclosure it appears the Specification does not support the limitation that a finger channel extends under the midsole fastener area. The only mention of a finger channel extending under a portion, is that the channel extends under the outsole fastener area; this is further solidified by Fig.4A-C which show the finger channel is in the midsole and therefore cannot extend under the midsole fastener area, but that it would extend under the outsole fastener area. The claimed limitation is regarded as new matter. 
Claims 1, 10, and 14 recite “said outsole fastener gap fits in said midsole fastener area gap”. After a full review of Applicant’s disclosure it appears the Specification does not support the limitation of the outsole fastener gap fitting in the midsole fastener area gap, as both gaps are flat and merely lie on top of one another; as clearly depicted in Fig.4A & 4B. The claimed limitation is regarded as new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 10-11, 13-15, 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 14 recite “a finger channel extends under said [first] midsole fastener area”. The claimed limitation is indefinite as the finger channel is formed in the midsole and it is unclear how the finger channel would be able to extend under another portion of the midsole. After a full review of Applicant’s disclosure it appears the Specification does not support the limitation that a finger channel extends under the midsole fastener area. The only mention of a finger channel extending under a portion, is that the channel extends under the outsole fastener area; this is further solidified by Fig.4A-C which show the finger channel is in the midsole and therefore cannot extend under the midsole fastener area, but that it would extend under the outsole fastener area. The claims also recite “said outsole fastener gap fits in said midsole fastener area gap”. The claimed limitation is indefinite as the claims also recite that the gaps are flat, and it is unclear how two flat structures would fit in to one another, absent further structure. After a full review of Applicant’s disclosure it appears the Specification does 

Claim 1 recites “wherein said midsole fastener area has a midsole fastener area gap” and “wherein said midsole forepart is further comprised of a hook fastener area”. The claimed limitation is indefinite as the claim previously recites  “wherein said midsole forepart region further comprises a midsole forepart region bottom surface and a midsole fastener area; wherein said midsole forepart region bottom surface and said midsole fastener area are made of different materials”. The claim limitations contradict each other as the claim recites that the midsole forepart region comprises a midsole forepart region bottom surface and a midsole fastener area which are made of different materials, then the claim recites that the midsole fastener area is a gap and the midsole forepart is a hook fastener area. The midsole forepart cannot be both two different materials and a single material. Additionally, the claimed limitation is indefinite as it is unclear how a gap is a midsole fastener area, since it contains no fastening elements. After a full review of Applicant’s Specification it appears that the midsole forepart region bottom surface is the gap and the midsole fastener area contains the hook fastener. Claim 1 is rejected as best understood by examiner, dependent Claim 2 is also highly indefinite due to the indefiniteness of Claim 1, for similar issues regarding the confusion of what regions contain what structure.



Claim 11 recites “at least one midsole fastener area and wherein said first remove-ably attachable outsole further comprises at least one outsole fastener area”. The claimed limitation is indefinite as Claim 10 previously recites a midsole fastener area and an outsole fastener area. It is unclear if Applicant is intending to refer to the same fastener areas as reciter in Claim 10, or if Applicant is claiming additional fastener areas. Claim 11 is rejected as best understood by examiner.

Claim 14 recites “wherein said midsole fastener area has a midsole fastener area gap”. The claimed limitation is indefinite as Claim 14 previously recites “at least two midsole fastener areas separated by at least one midsole forepart gap”, which renders the claim highly unclear as to whether Applicant intended to claim two fastener areas separated by a gap, or one fastener area having a gap. Additionally, it is unclear how a gap is a midsole fastener area, since it contains no fastening elements. After a full review of Applicant’s disclosure, it appears there are two midsole fastener areas in the 

Claim 22 recites “wherein said midsole fastener area and said outsole fastener area are a hook and pile system”. The claimed limitation is indefinite as Claim 1 previously recites the midsole and outsole fastener areas as being a hook and pile system, and it is unclear if Applicant is meaning to refer to the same system as previously claimed or an additional system. Further, the claim recites “and wherein said midsole forepart region bottom surface and said contact area are generally free of said hook and pile system”. The claim limitation is indefinite as Claim 1 previously recites “said midsole fastener area has a midsole fastener area gap…and said outsole fastener area has an outsole fastener gap”, this renders the claim unclear as it appears Applicant is claiming identical structure with different terms and in different areas. The gap and an area free of hook and pile are identical structures as disclosed, however, Applicant is claiming them in different locations, which is confusing and does not align with Applicant’s disclosure. Claim 22 is rejected as best understood by examiner.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

5.	Claims 11, 13, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 fails to further limit the subject matter of the claim upon which it depends, Claim 10, which previously recites a midsole fastener area, an outsole fastener area, and the midsole and outsole fastener areas being attached to one another. Claim 13 fails to further limit the subject matter of the claim upon which it depends, Claim 10, which previously recites a finger channel. Claim 22 fails to further limit the subject matter of the claim upon which it depends, Claim 1, which previously recites hook and pile fasteners and gaps between respective portions of hook and loop fastener. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-3, 10-11, 13-15, and 17-27 is/are rejected, insofar as is are definite, under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0021260) in view of Bauer (US 4,267,650). 
Regarding Claim 1, Kim discloses a sole of a shoe, comprising: a midsole (10) comprising a midsole forepart region (i.e. ball region of 14), a midsole toe region (i.e. toe region of 14), and a midsole arch region (i.e. arch region of 14); a remove-ably attachable outsole (12) comprising an outsole forepart region (i.e. ball region of 12) and an outsole toe region (i.e. toe region of 12); wherein said midsole further comprises a midsole bottom surface (i.e. bottom surface of 14); wherein said midsole forepart region further comprises a midsole forepart region bottom surface (i.e. bottom surface of ball region of 14) and a midsole fastener area (i.e. ball area of 14b); wherein a finger 


Regarding Claim 2, Kim discloses a sole of claim 1 wherein said midsole forepart region (i.e. ball region of 14) further comprises a second midsole fastener area (i.e. middle 14b)(as seen in Fig.4). Kim does not disclose wherein said midsole forepart region bottom surface and said second midsole fastener area are made of different materials. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); wherein a midsole forepart region bottom surface (24) and a second midsole fastener area (39 in ball region) are made of different materials (as seen in Fig.1 & 4; Col.3, lines 38-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second midsole fastener area of Kim to be hook fastener as taught by Bauer, as a simple substitution of one well known type of fastener for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 3, Kim discloses a sole of claim 2 wherein said outsole contact surface further includes at least a second fastener area (i.e. middle 16b) which mates with said second midsole fastener area (i.e. middle 14b) when said remove-ably attachable outsole is attached to said shoe (as seen in Fig.4). Kim does not disclose wherein said contact area and said second fastener area are made of different materials. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); wherein an outsole contact area (40) includes a second fastener area (41 in ball region), and said contact area and said second fastener area are made of different materials (as seen in Fig.1 & 4; Col.3, lines 38-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second outsole fastener area of Kim to be loop fastener as taught by Bauer, as a simple substitution of one well known type of fastener for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 10, Kim discloses a sole of a shoe, comprising: a midsole (10) further comprising a midsole toe region (i.e. toe region of 14), a midsole forepart region (i.e. ball region of 14), midsole fastener area (i.e. area of 14b near 15a and extending to second 14b), and a midsole heel region (i.e. heel region of 14); a first (12) and second (13) remove-ably attachable outsole; wherein said first and said second remove-ably 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midsole fastener and outsole fastener in the forepart region of Kim to be hook and loop fasteners as taught by Bauer, as a simple substitution of one well known type of fastener arrangement for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 11, Kim discloses a sole of claim 10 wherein said midsole further comprises at least one midsole fastener area (of 14b) and wherein said first remove-ably attachable outsole further comprises at least one outsole fastener area (of 16b) which mates with said at least one midsole fastener area when said at first remove-ably attachable outsole is attached to said shoe (as seen in Fig.4 & 6).

Regarding Claim 13, Kim discloses a sole of claim 10 further comprising at least one finger channel (15a) in said midsole (as seen in Fig.4).

Regarding Claim 14, Kim discloses a sole of a shoe, comprising: a midsole (10) comprising a midsole forepart region (i.e. ball region of 14) and a midsole toe region (i.e. toe region of 14); wherein said midsole further comprises a left midsole edge and a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midsole fastener and outsole fastener in the forepart region of Kim to be hook and loop fasteners as taught by Bauer, as a simple substitution of one well known type of fastener arrangement for another, in order to yield the predictable result of securely 

Regarding Claim 15, Kim discloses a sole of claim 14, wherein said outsole toe region further comprises an outsole toe projection (16a)(as seen in Fig.4 & 6).

Regarding Claim 17, When in combination Kim and Bauer teach a sole of claim 14, wherein said midsole toe region further comprises a midsole toe region bottom surface (Kim: bottom surface of 14 in toe region) and wherein said midsole toe region bottom surface and said midsole fastener areas (of Kim modified by Bauer) are made of different materials (i.e. the flat region of 14 of Kim is a different material than the modified hook fastener of 14b of Kim).

Regarding Claim 18, Kim discloses a sole of claim 14, wherein said outsole toe region further comprises an outsole toe region contact surface (bottom surface of 16 in toe region), and wherein said outsole toe region contact surface and said outsole fastener areas.

Regarding Claim 19, Kim discloses a sole of claim 14, further comprising: wherein said midsole further comprises a midsole heel region (i.e. heel region of 14); wherein said midsole heel region bottom surface further comprises a midsole heel fastener area (14b); a second remove-ably attachable outsole (13); wherein said second remove-ably attachable outsole further comprises an outsole heel fastener area 

Regarding Claim 20, Kim discloses a sole of claim 19 wherein at least one of the groups consisting of said midsole heel fastener area (14b) and said outsole heel fastener area (16b) further comprises at least one gap (i.e. gap between 14b and gap between 16b)(as seen in Fig.4).

Regarding Claim 21, Kim discloses a sole of claim 1, wherein said outsole further comprises an outsole toe projection (14a at toe region)(as seen in Fig.4).

Regarding Claim 22, When in combination Kim and Bauer teach a sole of claim 1, wherein said midsole fastener area and said outsole fastener area are a hook and pile system, and wherein said midsole forepart region bottom surface and said contact area are generally free of said hook and pile system (i.e. the bottom surfaces of 14 and 16 between 14b & 16b of Kim are free of hook and pile fastener).

Regarding Claim 23, When in combination Kim and Bauer teach a sole of claim 1, wherein said midsole toe region further comprises a midsole toe region bottom surface (Kim: bottom surface of 14 in toe region), and wherein said midsole toe region bottom surface has different physical characteristics from said midsole fastener (i.e. the 

Regarding Claim 24, Kim discloses a sole of claim 1, wherein said outsole toe region further comprises an outsole toe region contact surface (Kim: bottom surface of 16 in toe region), and wherein said outsole toe region contact surface has different physical characteristics from said outsole fastener areas (i.e. the bottom surface of 16 in toe region of Kim is a different material than the modified hook fastener of 16b of Kim).

	Regarding Claim 25, Kim discloses a sole of claim 10, wherein said first and second toe ridge ends are sloped (frontside end and backside end of toe portion of 16a, as seen in Fig.6), said first and second midsole edges are sloped (front edge and rear edge of 14a, as seen in Fig.6), and wherein said slope of said first toe ridge end mates with said slope of said first midsole edge and said slope of said second toe ridge end mates with said slope of said second midsole edge (as seen in Fig.6).

Regarding Claim 26, Kim discloses a sole of claim 15, wherein said outsole projection (16a) further comprises a first and second outsole toe projection end (frontside end and backside end of toe portion of 16a, as seen in Fig.6); wherein said midsole further comprises a first and second midsole edge (front edge and rear edge of 14a, as seen in Fig.6); wherein said first midsole edge mates with said first outsole toe projection end and wherein said second midsole edge mates with said second toe projection end (as seen in Fig.6).

Regarding Claim 27, Kim discloses a sole of claim 26, wherein said first and second toe projection ends are sloped (frontside end and backside end of toe portion of 16a, as seen in Fig.6), said first and second midsole edges are sloped (front edge and rear edge of 14a, as seen in Fig.6), and wherein said slope of said first toe projection end mates with said slope of said first midsole edge and said slope of said second toe projection end mates with said slope of said second midsole edge (as seen in Fig.6).

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732